DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 20-44 are pending.  Claims 20, 23, 27, 28, 30, 39, and 42 have been amended.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7/06/2021 has been entered and considered by the examiner.  

Claim Objections
Amendments to the claims were received on 7/06/2021. These claims were entered by the examiner and the claim objections are withdrawn.  

Claim Rejections - 35 USC § 112
5.	Amendments to the claims were received on 7/06/2021. These claims were entered by the examiner and the 112 rejections are withdrawn.

Response to Arguments
Applicant’s arguments filed on 7/06/2021 regarding 102 rejection of claims 20-44 have been fully considered but they are moot because the arguments do not apply to the current rejection.  Furthermore, based on Applicant’s amendments, a lack of priority has been added, as explained below.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/406325, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application does not mention a “latency of communication”, changing from a slow channel to a fast channel, or a network monitor determining a network related parameter.  The provisional discusses that a device may change the backhaul based on interference or a channel going down but not changing to higher bandwidth channel.  Accordingly, as all independent claims include this limitation and all dependent claims depend from these independent claims, claims 27-32 are not entitled to the benefit of the prior application.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 20-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of US Patent 10573144. Although the claims at issue are not identical, they are not patentably distinct from each other.  Please see the direct claim comparison below.
Instant Application Claim 1
10573144 Claim 1 
A method for changing a topology of a Wi-Fi network, the Wi-Fi network including an access point (AP) Wi-Fi device in communication with a satellite Wi-Fi device and a client Wi-Fi device over one or more of a plurality of communication channels, the method comprising:
A method for changing a topology of a Wi-Fi network wherein an access point (AP) Wi-Fi device communicates with a satellite Wi-Fi device and a client Wi-Fi device, the method comprising:

during an initial boot up phase of the AP Wi-Fi device:
identifying, by the AP Wi-Fi device, a first communication channel of a plurality of communication channels for backhaul communications between the AP Wi-Fi device and the satellite Wi-Fi device,

wherein the satellite Wi-Fi device is capable of relaying data between the client Wi-Fi device and the AP Wi-Fi device via the plurality of communication channels; and
identifying, by the AP Wi-Fi device, a second communication channel of the plurality of communication channels for fronthaul communications between the client Wi-Fi device and any of the AP Wi-Fi device or the satellite Wi-Fi device;
wherein the first communication channel has higher bandwidth communication capabilities than the second communication channel; and


monitoring, by the AP Wi-Fi device, network traffic from the client Wi-Fi device to determine a network requirement of the client Wi-Fi device;
determining, based on the network-related parameter, to change the topology of the Wi-Fi network; and
determining, based on the network requirement of the client Wi-Fi device, to change the topology of the Wi-Fi network; and
causing the topology of the Wi-Fi network to change by:
causing, by the AP Wi-Fi device, the topology of the Wi-Fi network to change by sending a message to the satellite Wi-Fi device that causes:
causing backhaul communications between the AP Wi-Fi device and the satellite Wi-Fi device to change from a first communication channel of the plurality of communication channels to a second communication channel of the plurality of communication channels; and
causing fronthaul communications between the client Wi-Fi device and any of the AP 

fronthaul communications between the client Wi-Fi device and any of the AP Wi-Fi device or the satellite Wi-Fi device to change from the second communication 


As can be seen from the direct claim comparison above, instant application claim 1 is merely a broader version of US Patent 10573144 and all limitations from instant application claim 1 are clearly disclosed in US Patent 10573144.  Therefore, this is clearly an obvious type non-statutory double patenting issue.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-26 and 33-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lou et al (US 2016/0198350 A1) IDS submitted by Applicant in view of Lee et al (US 2017/0195893).
Regarding claims 20, 39, and 42, Lou teaches a method/system/non-transitory computer readable medium for changing a topology of a Wi-Fi network, the Wi-Fi network including an access point (AP) Wi-Fi device in communication with a satellite Wi-Fi device and a client Wi-Fi device over one or more of a plurality of communication channels (Abstract; Fig. 3; Para. 0058) , the method comprising:
a processor; and a memory coupled to the processor, the memory storing instructions which, when executed by the processor, cause the system to perform operations including (Para. 0129; the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor):
determining a network-related parameter of a particular Wi-Fi device, wherein the particular Wi-Fi device is the client Wi-Fi device or satellite Wi-Fi device (Paras. 0053, 0093, and 0107; Each of the eNode-Bs 140 a, 140 b, 140 c may be associated with a particular cell (not shown) and may be configured to handle radio resource management decisions, handover decisions, scheduling of users in the uplink and/or downlink, and the like; Due to changes in the environment (e.g., mobility of APs, etc.), an AP may dynamically choose its frequency channel. Each AP may monitor the frequency channel bands and decide which band is best to operate in using criteria that may be related to the measured interference or other measurements which provide an indication of the interference; i.e. measurements would read on the network-related parameters);
determining, based on the network-related parameter, to change the topology of the Wi-Fi network (Paras. 0053, 0093, and 0107; Due to changes in the environment (e.g., mobility of APs, etc.), an AP may dynamically choose its frequency channel. Each AP may monitor the frequency channel bands and decide which band is best to operate in using criteria that may be related to the measured interference or other measurements which provide an indication of the interference; i.e. changing the band to operate on would change the topology and would be based on the measurements); and
causing the topology of the Wi-Fi network to change by: causing backhaul communications between the AP Wi-Fi device and the satellite Wi-Fi device to change from a first communication channel of the plurality of communication channels to a second communication channel of the plurality of communication channels; and causing fronthaul communications between the client Wi-Fi device and any of the AP Wi-Fi device or the satellite Wi-Fi device to change from the second communication channel to the first communication channel (Paras. 0053; Each of the eNode-Bs 140 a, 140 b, 140 c may be associated with a particular cell (not shown) and may be configured to handle radio resource management decisions, handover decisions, scheduling of users in the uplink and/or downlink, and the like; Due to changes in the environment (e.g., mobility of APs, etc.), an AP may dynamically choose its frequency channel. Each AP may monitor the frequency channel bands and decide which band is best to operate in using criteria that may be related to the measured interference or other measurements which provide an indication of the interference; i.e. based on the interference, a different band would be used be the best to operate). 
However, while Lou teaches the use of beamforming to extend the coverage range (Para. 0065) which would be understood by one of ordinary skill in the art to be changing the gain of the antenna by using beamforming, he does not specifically disclose adjusting a physical layer receive range by adjusting a physical radio gain. 
Lee teaches directing an antenna beam based on a location of a second communication device (Abstract).  He further teaches adjusting a physical layer receive range by adjusting a physical radio gain (Paras. 0003, 0019-0020, and 0038; Directional or beam antennas are also becoming more widely used. These antennas are configured to focus narrower and higher gain antenna beams in specific directions to allow more precise targeting (e.g., transmission and/or reception) of wireless signals than omni-directional antennas; the method 300 can enable the access point 102 to form an antenna beam 118, toward the device 112, which has width W1 and has a range r1 that exceeds the range r2 of its scan coverage area 120. Moreover, the antenna beam 118 has a higher gain than the gain achievable when the device 102 performs the omnidirectional scan; i.e. the use of beamforming can change the range by changing the gain for transmission and reception). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Lee with the teachings of Lou.  The Lee at Para. 0057).
Regarding claims 21, 41, and 44, the combination of references Lou and Lee teach the limitations of the previous claims.  Lou further teaches wherein the AP Wi-Fi device is a router device that is capable of forwarding data packets between communication networks and that is capable of being connecting to a wired network (Fig. 3; Paras. 0032, 0060, and 0058; the base stations 114 a, 114 b may be a base transceiver station (BTS), a Node-B, an eNode B, a Home Node B, a Home eNode B, a site controller, an access point (AP), a wireless router, and the like; The AP may have access or interface to a Distribution System (DS) or another type of wired or wireless network that carries traffic in and out of the BSS); and
wherein the satellite Wi-Fi device is capable of relaying data between the client Wi-Fi device and the AP Wi-Fi device via the plurality of communication channels (Fig. 3; Paras. 0003, 0033, and 0071-0073; the base stations 114 a, 114 b may be a base transceiver station (BTS), a Node-B, an eNode B, a Home Node B, a Home eNode B, a site controller, an access point (AP), a wireless router, and the like; The base station 114 a may be part of the RAN 104, which may also include other base stations and/or network elements (not shown), such as a base station controller (BSC), a radio network controller (RNC), relay nodes, etc).  
Regarding claim 22, the combination of references Lou and Lee teach the limitations of the previous claims.  Lou further teaches wherein the AP Wi-Fi device and the satellite Wi-Fi device are a same model device that are substantially identical (Para. 0092; the MCAP and MMAP devices may be identical).    
Regarding claim 23, the combination of references Lou and Lee teach the limitations of the previous claims.  Lou further teaches wherein the particular Wi-Fi device is the satellite Wi-Fi device (Fig. 3; Paras. 0003 and 0071-0073; 802.11 supports operation on different frequency channels with different channel bandwidths and supports different transmission data rates; i.e. the MCAP in Fig. 3 reads on the AP Wi-Fi device, the MMAP reads on the satellite device, and the STA reads on the client),
wherein the network-related parameter of the particular Wi-Fi device is a Received Signal Strength Indication (RSSI) that indicates a strength of a signal received by the satellite Wi-Fi device from the client Wi-Fi device (Fig. 3; Paras. 0069, 0097, and 0125; Received Signal Strength Indication (RSSI) measurement is utilized in this example to indicate the signal strength from certain BSS and certain sectors), and
wherein causing the topology of the Wi-Fi network to change further includes: causing the client Wi-Fi device to roam from the satellite Wi-Fi device to another Wi-Fi device in the Wi-Fi network (Paras. 0093 and 0107; MCAP may analyze the information and may decide that one of the MMAPs should transition to a different channel. The MCAP may then send a transfer channel signal. The transfer channel frame may include a transfer channel flag, an MMAP identifier, an old channel index, and a new channel index. The channel index used may be based on the IEEE 802.11 standard. The MMAP may then broadcast a signal to all STAs to dis-associate and re-associate to the desired new channel. A new 802.11 handover frame may be used to indicate the preferred AP).  
Regarding claim 24, the combination of references Lou and Lee teach the limitations of the previous claims.  Lou further teaches wherein the other Wi-Fi device is any of the AP Wi-Fi device or an other satellite Wi-Fi device (Paras. 0093 and 0107; MCAP may analyze the information and may decide that one of the MMAPs should transition to a different channel. The MCAP may then send a transfer channel signal. The transfer channel frame may include a transfer channel flag, an MMAP identifier, an old channel index, and a new channel index. The channel index used may be based on the IEEE 802.11 standard. The MMAP may then broadcast a signal to all STAs to dis-associate and re-associate to the desired new channel. A new 802.11 handover frame may be used to indicate the preferred AP).  
Regarding claim 25, the combination of references Lou and Lee teach the limitations of the previous claims.  Lou further teaches wherein causing the topology of the Wi-Fi network to change further includes: causing the satellite Wi-Fi device to temporarily cease communication with the client Wi-Fi device; and causing the client Wi-Fi device to, in response to the ceasing of communication by the satellite Wi-Fi device, roam to another Wi-Fi device (Paras. 0093 and 0107; MCAP may analyze the information and may decide that one of the MMAPs should transition to a different channel. The MCAP may then send a transfer channel signal. The transfer channel frame may include a transfer channel flag, an MMAP identifier, an old channel index, and a new channel index. The channel index used may be based on the IEEE 802.11 standard. The MMAP may then broadcast a signal to all STAs to dis-associate and re-associate to the desired new channel. A new 802.11 handover frame may be used to indicate the preferred AP; i.e. the dis-associate would read on the ceasing communication).  
Regarding claim 26, the combination of references Lou and Lee teach the limitations of the previous claims. Lou further teaches wherein the network-related parameter of the particular Wi-Fi device is a data-traffic-related parameter of the particular Wi-Fi device (Paras. 0003 and 0030; 802.11 supports operation on different frequency channels with different channel bandwidths and supports different transmission data rates; communications system 100 may be a multiple access system that provides content, such as voice, data, video, messaging, broadcast, etc., to multiple wireless users; i.e. a different band would provide a different bandwidth to support the different types of communications).  
Regarding claim 33, the combination of references Lou and Lee teach the limitations of the previous claims. Lou further teaches wherein the network-related parameter of the particular Wi-Fi device is a parameter that indicates a level of interference of a particular communication channel of the plurality of communication channels over which the particular Wi-Fi device is communicating (Paras. 0053, 0093, and 0107; Each of the eNode-Bs 140 a, 140 b, 140 c may be associated with a particular cell (not shown) and may be configured to handle radio resource management decisions, handover decisions, scheduling of users in the uplink and/or downlink, and the like; Due to changes in the environment (e.g., mobility of APs, etc.), an AP may dynamically choose its frequency channel. Each AP may monitor the frequency channel bands and decide which band is best to operate in using criteria that may be related to the measured interference or other measurements which provide an indication of the interference; i.e. measurements would read on the network-related parameters).  
Regarding claim 34, the combination of references Lou and Lee teach the limitations of the previous claims. Lou further teaches wherein the AP Wi-Fi device, the satellite Wi-Fi device, and the client Wi-Fi device are each capable of communicating via at least three communication channels, the three communication channels including the first communication channel, the second communication channel, and a third communication channel, and wherein each of the AP Wi-Fi device, the satellite Wi-Fi device, and the client Wi-Fi device includes, respectively, a first radio capable of communicating via the first communication channel, a second radio capable of communicating via the second communication channel, and a third radio capable of communicating via the third communication channel (Paras. 0002-0003 and 0030; 802.11 supports operation on different frequency channels with different channel bandwidths and supports different transmission data rates; communications system 100 may be a multiple access system that provides content, such as voice, data, video, messaging, broadcast, etc., to multiple wireless users; i.e. 2.3GHz, 5GHz, 60GHz, etc. can be used for the bands).  
Regarding claim 35, the combination of references Lou and Lee teach the limitations of the previous claims. Lou further teaches wherein the network-related parameter of the particular Wi-Fi device is a predicted data load of the particular Wi-Fi device, the method further comprising: predicting the data load of the particular Wi-Fi device by performing a statistical analysis based on a statistical model of data traffic (Paras. 0079 and 0103; Multi-band RRM Report Control element may request an interference report, energy report, load balance report, etc.; The MCAP may analyze the information from all of the STAs/MMAPs and based on this may send out signals to execute the RRM management).  
Regarding claim 36, the combination of references Lou and Lee teach the limitations of the previous claims. Lou further teaches wherein the first communication channel is in a first Wi-Fi band and the second communication channel is in a second Wi-Fi band, and wherein the first Wi-Fi band is different than the second Wi-Fi band (Paras. 0002-0003 and 0030; 802.11 supports operation on different frequency channels with different channel bandwidths and supports different transmission data rates; communications system 100 may be a multiple access system that provides content, such as voice, data, video, messaging, broadcast, etc., to multiple wireless users; i.e. 2.3GHz, 5GHz, 60GHz, etc. can be used for the bands).  
Regarding claim 37, the combination of references Lou and Lee teach the limitations of the previous claims. Lou further teaches wherein the first Wi-Fi band is the 5 GHz band and the second Wi-Fi band is the 2.4 GHz band (Paras. 0002-0003 and 0030; 802.11 supports operation on different frequency channels with different channel bandwidths and supports different transmission data rates; communications system 100 may be a multiple access system that provides content, such as voice, data, video, messaging, broadcast, etc., to multiple wireless users; i.e. 2.3GHz, 5GHz, 60GHz, etc. can be used for the bands).  
Regarding claim 38, the combination of references Lou and Lee teach the limitations of the previous claims. Lou further teaches wherein the first Wi-Fi band is the Paras. 0002-0003 and 0030; 802.11 supports operation on different frequency channels with different channel bandwidths and supports different transmission data rates; 802.11n/ac operates on the 2.4 GHz/5 GHz frequency bands).  
Regarding claims 40 and 43, the combination of references Lou and Lee teach the limitations of the previous claims.  Lou further teaches wherein the system is part of the AP Wi-Fi device (Fig. 3; Paras. 0032 and 0058; 802.11 supports operation on different frequency channels with different channel bandwidths and supports different transmission data rates; i.e. the MCAP in Fig. 3 reads on the AP Wi-Fi device and the MMAP reads on the satellite device).  

Claims 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lou et al (US 2016/0198350 A1) IDS submitted by Applicant in view of Lee et al (US 2017/0195893) further in view of Amini et al (US 2015/0103663 A1) IDS submitted by Applicant.
Regarding claim 27, the combination of references Lou and Lee teach the limitations of the previous claims.  
However, while Lou teaches handing over a communication session to a band which will provide better operation based on interference and other measurements (Paras. 0093 and 0107), he combination of references Lou and Lee do not specifically disclose wherein the particular Wi-Fi device is the client Wi-Fi device; and wherein the network-related parameter of the particular Wi-Fi device is a latency of communication. 
Abstract).  He further teaches wherein the particular Wi-Fi device is the client Wi-Fi device; and wherein the network-related parameter of the particular Wi-Fi device is a latency of communication (Para. 0086; the example of wireless phones 1405, 1407 was used in the example of FIG. 14, the concept is equally applicable to other wireless devices, such as gaming devices that have a low latency requirement). 
Therefore it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Amini with the combination of references Lou and Lee.  The motivation for doing so would have been to allow certain factors to be considered for selecting channels and bands to optimize performance of the wireless device (Amini at Para. 0005).
Regarding claim 28, the combination of references Lou, Lee, and Amini teach the limitations of the previous claims. Lou further teaches wherein determining the network parameter of the client Wi-Fi device includes: monitoring network traffic from the client Wi-Fi device (Paras. 0003 and 0030; 802.11 supports operation on different frequency channels with different channel bandwidths and supports different transmission data rates; communications system 100 may be a multiple access system that provides content, such as voice, data, video, messaging, broadcast, etc., to multiple wireless users; i.e. a different band would provide a different bandwidth for different types of traffic which would read on monitoring network traffic) and Amini further teaches latency of communication (Para. 0086; the example of wireless phones 1405, 1407 was used in the example of FIG. 14, the concept is equally applicable to other wireless devices, such as gaming devices that have a low latency requirement).  Therefore it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Amini with the combination of references Lou and Lee.  The motivation for doing so would have been to allow certain factors to be considered for selecting channels and bands to optimize performance of the wireless device (Amini at Para. 0005).  

Claims 29-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lou et al (US 2016/0198350 A1) IDS submitted by Applicant in view of Lee et al (US 2017/0195893) further in view of Amini et al (US 2015/0103663 A1) IDS submitted by Applicant further in view of Pawar et al (US 10044426) IDS submitted by Applicant.
Regarding claim 29, the combination of references Lou, Lee, and Amini teach the limitations of the previous claim.  .  
However, the combination of references Lou, Lee, and Amini do not specifically disclose wherein monitoring the network traffic from the client Wi-Fi device includes: performing deep packet inspection (DPI) of packets received from the client Wi-Fi device. 
Pawar teaches transmission mode selection operations (Abstract).  He further teaches wherein monitoring the network traffic from the client Wi-Fi device includes: performing deep packet inspection (DPI) of packets received from the client Wi-Fi device (Col. 8, lines 3-28; each different content type may be assigned a predetermined priority based on numerous factors, including but not limited to a QoS of the transmission, a latency requirement, an application, requirement, a data rate requirement, an average throughput, etc. The content type may be determined using deep packet inspection, or a packet sniffer anywhere on the network that reports back to the network node performing the transmission mode selection). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Pawar with the combination of references Lou, Lee, and Amini.  The motivation for doing so would have been to allow the higher-prioritized content type to be used to determine the transmission mode (Pawar at Col. 1, lines 43-65).
Regarding claim 30, the combination of references Lou, Lee, Amini, and Pawar teach the limitations of the previous claim.  Pawar further teaches wherein results of the DPI include an identifier of the client Wi-Fi device, and wherein the network parameter of the client Wi-Fi device is determined by performing a database lookup based on the identifier, and by accessing a value indicative of the network parameter associated with the identifier via the database (Col. 8, lines 3-28; each different content type may be assigned a predetermined priority based on numerous factors, including but not limited to a QoS of the transmission, a latency requirement, an application, requirement, a data rate requirement, an average throughput, etc. The content type may be determined using deep packet inspection, or a packet sniffer anywhere on the network that reports back to the network node performing the transmission mode selection).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Pawar with the teachings of Lou.  The motivation for doing so would have been to allow the Pawar at Col. 1, lines 43-65).  Amini further teaches latency of communication (Para. 0086; the example of wireless phones 1405, 1407 was used in the example of FIG. 14, the concept is equally applicable to other wireless devices, such as gaming devices that have a low latency requirement).  Therefore it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Amini with the combination of references Lou and Lee.  The motivation for doing so would have been to allow certain factors to be considered for selecting channels and bands to optimize performance of the wireless device (Amini at Para. 0005)
Regarding claim 31, the combination of references Lou, Lee, Amini, and Pawar teach the limitations of the previous claim.  Pawar further teaches wherein monitoring the network traffic from the client Wi-Fi device includes: performing DPI to detect an identifier that identifies the client Wi-Fi device as a gaming system (Col. 8, line 54 to Col. 9, line 45; each different content type may be assigned a predetermined priority based on numerous factors, including but not limited to a QoS of the transmission, a latency requirement, an application, requirement, a data rate requirement, an average throughput, etc. The content type may be determined using deep packet inspection, or a packet sniffer anywhere on the network that reports back to the network node performing the transmission mode selection; Tables 1, 2, and 3 below depict transmission mode selections for exemplary content types, device types, and device capabilities. Table 1 depicts video streaming and online gaming being prioritized higher than web browsing and email).  Therefore, it would have been obvious for one of ordinary skill in the art at the Pawar at Col. 1, lines 43-65).
Regarding claim 32, the combination of references Lou, Lee, Amini, and Pawar teach the limitations of the previous claim.  Lou further teaches wherein monitoring the network traffic from the client Wi-Fi device includes: causing the satellite Wi-Fi device to scan for interference on a plurality of candidate communication channels of the plurality of communication channels (Paras. 0053, 0093, and 0107; Each of the eNode-Bs 140 a, 140 b, 140 c may be associated with a particular cell (not shown) and may be configured to handle radio resource management decisions, handover decisions, scheduling of users in the uplink and/or downlink, and the like; Due to changes in the environment (e.g., mobility of APs, etc.), an AP may dynamically choose its frequency channel. Each AP may monitor the frequency channel bands and decide which band is best to operate in using criteria that may be related to the measured interference or other measurements which provide an indication of the interference; i.e. measurements would read on the network-related parameters).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474